Letton, J.,
dissenting in part.
With the general principles stated in the opinion, I concur. My objection to the opinion is that it does not consider the evidence, but assumes that the state board decided the matter upon conflicting evidence, and that therefore *150its decision should not be disturbed. What the board evidently did was to confirm the claims of the Kearney company to the amount of water which the evidence shows it was using at the time of the hearing. As I read the record, the evidence does not conflict in regard to the essential facts: That the construction of the canal was begun in 1882 and the first two miles were completed that year; that the first 12 miles were completed by September 1, 1883, and the canal entirely finished in or before June, 1886; that from 1886 until 1890 no more than 66 2/3 cubic feet per second was actually used for power purposes, and at no time until very recently more than 5 cubic feet per second for irrigation purposes in any one year. In the meantime the Minatare, Mutual, Winters Creek, Enterprise, Mitchell, Castle Rock, Tri-State, Belmont, and Logan Canal Companies and Irrigation Districts made approbations and diverted water to a beneficial use from the North Platte river many miles above the intake of the Kearney canal. In 1890 additional turbine wheels were placed in the Ke,arney canal for the development of power which, with these first installed, required 140 cubic feet of water per second.
The evidence shows, however, -that the use of this increased power had been long contemplated before the actual installation of the latter wheels, and that the purpose to use the water necessary to develop the power from both sets of wheels had never been abandoned.
Soon after the completion of the canal, and continuously for a number of years thereafter, a fourteen-acre tract of land belonging to the State Industrial School was irrigated. There is no proof that more than 160 acres of land were irrigated during any one year until about 1900, when for five years about 350 acres in all were irrigated. From that time on water was sparingly used, until shortly before the hearing. The canal company had a reasonable time after the completion of the ditch wherein to use the water for irrigation. For 20 years that company failed to apply in any one year more than about 5 cubic feet per second to a beneficial use for irrigation purposes, and most *151of the time a much smaller quantity. The most vital principle in the law of irrigation is that all appropriated water must he made to perform its full duty, and that no one shall fail to apply it and at the same time prevent those who seek and are ready to use it from applying it to a beneficial use. Having failed to apply more than this quantity of water to the land for such a length of time, the right to the use of water in excess of that amount for irrigation purposes ceased.
Applying the principles stated in the opinion to the undisputed facts, the appropriation for irrigation purposes should not have been confirmed for more than 5 cubic feet of water per second of time. The excess appropriation is of water enough to irrigate nearly 1,200 acres of land, and its effect may be to reduce the amount of cultivatable land under the appropriations of the appellants to that extent. The works of the appellants water an arid region as compared with that in which the Kearney canal is situated, and, if any doubt exists, it should be resolved in their favor. I, therefore, dissent from that portion of the opinion which allows such excess appropriation.
Barnes, J., joins in the dissent.